DETAILED ACTION
This communication is responsive to the Amendment filed on 6/29/2022.
In the Instant Amendment, Claim(s) 1 and 4 has/have been amended; Claim(s) 1 is/are independent claims. Claims 1-14 have been examined and are pending in this application.

Response to Arguments
The claim interpretation under 35 U.S.C 112(f) is withdrawn because of the amendment and the persuasive argument in the remarks (page 5).

Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks (pages 6-8) that Nicholls does not teach or suggest transparent cover 15 being used or able to direct the light emitted from LED array 14 to camera lens assembly 5. Nicholls, therefore, does not teach at least "an optical unit arranged between the light source and lens module and configured to direct light emitted from the light source to the lens module," as recited in claim 1.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the claim does not recite how an optical unit…configured to direct light emitted from the light source to the lens module. Nocholls teaches that the transparent cover 15 is arranged between the puddle lamps 14 and the lens assembly 5 in the light path where the light emitted from the puddle lamps 14 directed by the transparent cover 15 to the ground and the light reflected from the ground being directed by the transparent cover 15 to the lens assembly 5 (Fig. 3).

Moreover, Applicant is also arguing in the remarks (pages 6-8) that Nicholls, therefore, does not teach at least "the lens module, light source and optical unit are configured to operate as a puddle lamp," as recited in claim 1. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the claim does not describe how the lens module, light source and optical unit are configured to operate as a puddle lamp, but merely “configured to” operate as a puddle lamp without claiming how the lens module contributes in illumination of the puddle lamp. With or without the lens module, the light source and optical unit can still operate as a puddle lamp because the apparatus 1 as a whole operates as a puddle lamp and a camera.
For the reasons above, the Examiner respectfully submits that Nicholls does teach the features as claimed in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 20190137400 A1).
Regarding claim 1, Nguyen teaches A camera-puddle lamp integrated apparatus (Figs. 1-5) comprising:
a lens module (104);
an image sensor (114) spaced apart from the lens module (104) (Fig. 1);
a light source (116) arranged adjacent to and coplanar with the image sensor (114) (Figs. 1, 2); and
an optical unit (108 and/or 102) arranged between the light source (116) and lens module (104) and configured to direct light emitted from the light source to the lens module (Fig. 1), 
wherein the image sensor (114) and lens module (104) are configured to operate as a camera (Fig. 1), and the lens module (104), light source (116) and optical unit (108 and/or 102) are configured to operate as a puddle lamp (Figs. 1-5; paras. 0031-0036).

Regarding claim 2, Nguyen teaches everything as claimed in claim 1. In addition, Nguyen teaches the optical unit (108 and/or 102) includes a plurality of optical units arranged adjacent to the image sensor, the plurality of light sources and the plurality optical units configured to expand an illumination area and increase an illumination strength of the light emitted from the light source (Figs. 1-5; paras. 0031-0036).

Regarding claim 3, Nguyen teaches everything as claimed in claim 1. In addition, Nguyen teaches wherein the lens module is configured to have an image circle that is sufficiently large to encompass the image sensor and light source (Fig. 1).

Regarding claim 5, Nguyen teaches the camera-puddle lamp integrated apparatus of claim 2, wherein the light source (116) is arranged to incline a central axis of the light emitted from the light source toward the lens module (104) with respect to a virtual line (112) perpendicular to a surface on which the light source and the image sensor are disposed (Fig. 1).

Regarding claim 6, Nguyen teaches the camera-puddle lamp integrated apparatus of claim 1, wherein the light source includes a plurality of light sources arranged in a ring shape to surround the image sensor (Figs. 1, 2; paras. 0031-0036).

Regarding claim 7, Nguyen teaches the camera-puddle lamp integrated apparatus of claim 6, wherein the plurality of light sources include a first light source having a first color and a second light source having a second color different from the first color (Figs. 1, 2; paras. 0031-0036).

Claim(s) 1, 3, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholls et al (GB 2450710 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Nguyen (US 20190137400 A1).
Regarding claim 1, Nicholls teaches A camera-puddle lamp integrated apparatus (Figs. 1-4; abstract; page 4, line 19 to page 5, line 11; page 5, line 25 to page 6, line 14; apparatus 1 having puddle lamps 14 integrated with a camera) comprising:
a lens module (lens assembly 5);
an image sensor (imaging device 17) spaced apart from the lens module (lens assembly 5);
a light source (LED’s 14) arranged adjacent to and coplanar with the image sensor (imaging device 17); and
an optical unit (transparent cover 15) arranged between the light source and lens module and configured to direct light emitted from the light source to the lens module (Fig. 3; the transparent cover 15 is arranged between the puddle lamps 14 and the lens assembly 5 in the light path where the light emitted from the puddle lamps 14 directed by the transparent cover 15 to the ground and the light reflected from the ground being directed by the transparent cover 15 to the lens assembly 5), 
wherein the image sensor (imaging device 17) and lens module (lens assembly 5) are configured to operate as a camera (Fig. 3), and 
the lens module (5), light source (puddle lamps 14) and optical unit (15) are configured to operate as a puddle lamp (Fig. 3; the three parts are configured to operate as a puddle lamp with or without the lens module 5 because the apparatus 1 as a whole operates as a puddle lamp and a camera).
in the alternative, in the same field of endeavor Nguyen teaches
an optical unit (108 and/or 102) arranged between the light source (116) and lens module (104) and configured to direct light emitted from the light source to the lens module (Figs. 1-5),
wherein the image sensor (114) and lens module (104) are configured to operate as a camera, and the lens module (104), light source (116) and optical unit (108 and/or 102) are configured to operate as a puddle lamp (Figs. 1-5; paras. 0031-036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nguyen in Nicholls to have an optical unit arranged between the light source and lens module and configured to direct light emitted from the light source to the lens module, wherein the image sensor and lens module are configured to operate as a camera, and the lens module, light source and optical unit are configured to operate as a puddle lamp for providing a more compact camera with illuminator configuration allowing incorporating together the illuminator and the camera without using a dividing wall yielding a predicted result.

Regarding claim 3, Nicholls teaches the camera-puddle lamp integrated apparatus of claim 1, wherein the lens module is configured to have an image circle that is sufficiently large to encompass the image sensor and light source (Fig. 3; page 4, lines 19-24).

Regarding claim 8, Nicholls teaches A vehicle side mirror (Fig. 4) comprising the camera-puddle lamp integrated apparatus of claim 1 (Fig. 4; abstract).

Regarding claim 10, Nicholls teaches A vehicle side mirror (Fig. 4) comprising the camera-puddle lamp integrated apparatus of claim 3 (Fig. 4; abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5-7, 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls et al (GB 2450710 A) in view of Bauer et al (US 20040160786 A1).
Regarding claim 2, Nicholls teaches everything as claimed in claim 1. In addition, Nicholls teaches wherein: the light source includes a plurality of light sources (Fig. 3; 14), 
but fails to teach
the optical unit includes a plurality of optical units arranged adjacent to the image sensor, the plurality of light sources and the plurality optical units configured to expand an illumination area and increase an illumination strength of the light emitted from the light source.
However, in the same field of endeavor Bauer teaches
the optical unit includes a plurality of optical units (lenses 510, 512) arranged adjacent to the image sensor, the plurality of light sources and the plurality optical units configured to expand an illumination area and increase an illumination strength of the light emitted from the light source (Fig. 14; paras. 0091-0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Bauer in Nicholls to have the optical unit includes a plurality of optical units arranged adjacent to the image sensor, the plurality of light sources and the plurality optical units configured to expand an illumination area and increase an illumination strength of the light emitted from the light source for providing different illumination configurations allowing proper illumination in different situations yielding a predicted result.

Regarding claim 5, the combination of Nicholls and Bauer teaches everything as claimed in claim 2. In addition, Bauer teaches wherein the light source is arranged to incline a central axis of the light emitted from the light source toward the lens module with respect to a virtual line perpendicular to a surface on which the light source and the image sensor are disposed (Fig. 14; paras. 0091-0093; the lenses 510, 512 with the incline surfaces incline a central axis of the light emitted from the light source toward the lens module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Bauer in the combination of Nicholls and Bauer to have wherein the light source is arranged to incline a central axis of the light emitted from the light source toward the lens module with respect to a virtual line perpendicular to a surface on which the light source and the image sensor are disposed for providing different illumination configurations allowing proper illumination in different situations for the user and the imaging device yielding a predicted result.

Regarding claim 6, Nicholls teaches everything as claimed in claim 1, but fails to teach
wherein the light source includes a plurality of light sources arranged in a ring shape to surround the image sensor.
However, in the same field of endeavor Bauer teaches
wherein the light source includes a plurality of light sources arranged in a ring shape to surround the image sensor (Figs. 8, 9; paras. 0080-0086; LEDs 362 arranged in a ring shape surrounding the image sensor 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Bauer in Nicholls to have wherein the light source includes a plurality of light sources arranged in a ring shape to surround the image sensor for providing different illumination configurations allowing different proper illuminations in different situations yielding a predicted result.

Regarding claim 7, the combination of Nicholls and Bauer teaches everything as claimed in claim 6. In addition, Bauer teaches wherein the plurality of light sources include a first light source having a first color and a second light source having a second color different from the first color (Figs. 8, 9; para. 0086 recites LEDs 362 may be white light emitting LEDs or may include LEDs that emit light of binary complementary or ternary complementary colors. Binary complementary LEDs that, in combination, project metameric white light are disclosed in the above-cited U.S. Pat. No. 5,803,579; LEDs 362 include different color LEDs that can be combined to produce a mixed light of white).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Bauer in the combination of Nicholls and Bauer to have wherein the plurality of light sources include a first light source having a first color and a second light source having a second color different from the first color for providing different illumination configurations by mixing different color light sources allowing different proper illuminations in different situations yielding a predicted result.

Regarding claim 9, the combination of Nicholls and Bauer teaches everything as claimed in claim 2. In addition, Nicholls teaches A vehicle side mirror (Fig. 4) comprising the camera-puddle lamp integrated apparatus of claim 2 (Fig. 4; abstract).

Regarding claim 12, the combination of Nicholls and Bauer teaches everything as claimed in claim 5. In addition, Nicholls teaches A vehicle side mirror comprising the camera-puddle lamp integrated apparatus of claim 5 (Fig. 4; abstract).

Regarding claim 13, the combination of Nicholls and Bauer teaches everything as claimed in claim 6. In addition, Nicholls teaches A vehicle side mirror comprising the camera-puddle lamp integrated apparatus of claim 6 (Fig. 4; abstract).

Regarding claim 14, the combination of Nicholls and Bauer teaches everything as claimed in claim 7. In addition, Nicholls teaches A vehicle side mirror comprising the camera-puddle lamp integrated apparatus of claim 7 (Fig. 4; abstract).

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls et al (GB 2450710 A) in view of Bauer et al (US 20040160786 A1) as applied to claim 2 above, in the alternative, and further in view of Chiu et al (US 20180259831 A1).
Regarding claim 4, the combination of Nicholls and Bauer teaches everything as claimed in claim 2. In addition, Nicholls teaches further comprising:
a printed circuit board (18) having first and second surfaces respectively facing opposite directions, wherein the image sensor is arranged on the first surface of the printed circuit board (Fig. 3),
In a first interpretation in light of the claim language, Nicholls teaches 
a cooling structure (connector 10) arranged on the second surface of the printed circuit board (Fig. 3; heat from the image sensor 17 and the lights 14 can be conducted and dissipated by the connector 10).
In a second interpretation in light of the specification, the combination fails to expressly teach
a cooling structure arranged on the second surface of the printed circuit board.
However, in the same field of endeavor Chiu teaches
a cooling structure arranged on the second surface of the printed circuit board (Figs. 1; para. 0014; thermal strap 107 has a first end 121 thermally and mechanically coupled to circuit board assembly 103, to transfer heat out of circuit board assembly 103 and image sensor 101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Chiu in the combination of Nicholls and Bauer to have a cooling structure arranged on the second surface of the printed circuit board for cooling the PCB and the image sensor allowing a more stable imaging operations and better images yielding a predicted result.

Regarding claim 11, the combination of Nicholls, Bauer or/and Chiu teaches everything as claimed in claim 4. In addition, Nicholls teaches A vehicle side mirror comprising the camera-puddle lamp integrated apparatus of claim 4 (Fig. 4; abstract).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 20180292568 A1): lens module 56 (para. 0039) shared by illuminator 53 and ambient light sensor 54 and proximity sensor 521.
Xie et al (US 20060256086 A1): lens module 38 shared by illuminator 22 and sensor 24.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696